Citation Nr: 1803184	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C. § 5121A (2012) for the appeal of the denial of the Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD)/pulmonary fibrosis, and if found to be an appropriate substituting party, entitlement to service connection for COPD/pulmonary fibrosis.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied both the appellant's January 2011 request for substitution as a claimant under 38 U.S.C. § 5121A for the appeal of the July 2010 VA Regional Office (RO) denial of the Veteran's claim for service connection for COPD/pulmonary fibrosis, and the appellant's claim for service connection for the cause of the Veteran's death.  

In August 2016, the appellant testified at a Board Central Office hearing before the undersigned Veterans Law Judge and waived review of evidence submitted at the hearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for COPD/pulmonary fibrosis, on the basis of substitution, and entitlement to service connection for cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the Phoenix RO denied the Veteran's claim of entitlement to service connection for COPD/pulmonary fibrosis.

2.  The Veteran died in August 2010.

3.  The appellant, who is the surviving spouse of the Veteran, filed a request for substitution in January 2011, within one year of the Veteran's death.

4.  The appellant's January 2011 statement, which was received within one year of the notice of the July 2010 rating decision, expresses disagreement with the July 2010 rating decision's denial of the Veteran's claim for service connection for COPD/pulmonary fibrosis.  


CONCLUSION OF LAW

The criteria for the substitution of the appellant in place of the now-deceased Veteran in the appeal of the July 2010 rating decision denying his claim for entitlement to service connection for COPD/pulmonary fibrosis have been met.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(g)(1)(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Substitution under 38 U.S.C. § 5121A 

The appellant, the Veteran's surviving spouse, seeks recognition as a substitute party in the appeal of an July 2010 rating decision. 

A request to be substituted as the claimant upon the death of a claimant may be authorized under 38 U.S.C. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C. § 5121A(a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion. 

The law at 38 U.S.C. § 5121A further explains that all claims for substitution of a claimant require that the veteran have died on or after October 10, 2008, the date on which the law was enacted.  Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that 38 U.S.C. § 5121A, "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act." 

In this case, during his lifetime, the Veteran filed a claim for service connection for COPD/pulmonary fibrosis, which was denied by the Phoenix RO in a July 2010 rating decision.  The Veteran died in August 2010, without having entered a notice of disagreement (NOD) with the July 2010 decision.  

In January 2011, VA received notice from the appellant that she was submitting an NOD with the July 2010 rating decision, essentially seeking substitution under 38 U.S.C. § 5121A.  In a February 2011 rating decision, the VA Pension Management Center determined that, while the appellant was the surviving spouse of the Veteran, she could not be substituted for the Veteran because at the time of his death, the Veteran had not filed a NOD.

The law pertaining to substitution, 38 U.S.C. § 5121A, contains no requirement that a notice of disagreement be filed by a veteran prior to his or her death.  Rather, 38 U.S.C. § 5121A requires only that "a claim for any benefit [. . .] is pending" at the time the motion for substitution is filed.  A pending claim is defined by regulation as a claim for which the appeals period has not yet expired.  38 C.F.R. §§ 3.156(b), 3.160(c) (2017).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that a claim remains pending despite the death of the veteran if the appeals period has not yet lapsed.  Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  Moreover, VA has clarified its position in a final rule, effective October 6, 2014.  The new 38 C.F.R. § 3.1010(g)(1)(i) states that, "[a] claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  See 79 Fed. Reg. 52977-52985 (September 5, 2014). 

Recognition that a pending claim includes one in which a NOD has not yet been filed, but the period to do so has not yet expired, flows from the above-cited court case and previous regulatory language.  Thus, the Board finds that the claim for service connection was pending at the time of the Veteran's death, notwithstanding the effective date of October 16, 2014, for the final rule.

In the present case, the Veteran died in August 2010, after the October 10, 2008 effective date of the substitution law.  The appellant's motion for substitution was received in January 2011, within one year of the July 2010 rating decision, as well as within one year of the Veteran's death.  As the July 2010 rating decision remained pending at the time of the appellant's request for substitution, the requirements for substitution under 38 U.S.C. § 5121A have been met.



ORDER

The appellant is substituted for the Veteran in the matter of entitlement to service connection for COPD/pulmonary fibrosis.


REMAND

The issues of entitlement to service connection for COPD/pulmonary fibrosis, on the basis of substitution, and entitlement to service connection for the cause of the Veteran's death must be remanded for further development.

Service connection for COPD/pulmonary fibrosis

As the appellant meets the criteria under 38 U.S.C. § 5121A to be substituted for the Veteran with regard to his claim for entitlement to service connection for COPD/pulmonary fibrosis, she was capable of filing her own NOD with the July 2010 rating decision, which she did in January 2011.  The AOJ has yet to issue a Statement of the Case (SOC) for the appeal of this issue.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the denial of the Veteran's claim for service connection for COPD/pulmonary fibrosis has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. 238.


Service connection for the cause of the Veteran's death

The Veteran's May 4, 2011 amended death certificate lists the immediate cause of death as pulmonary fibrosis.  At the time of the Veteran's death he was service-connected for bilateral hearing loss and tinnitus, neither of which caused or contributed to his death.  However, given that the appellant has been substituted as to the issue of service connection for COPD/pulmonary fibrosis, and that issue is being remanded, the Board finds that the issues are inextricably intertwined and the issue of service connection for the cause of the Veteran's death must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any necessary development, issue an SOC addressing the issue of entitlement to service connection for COPD/pulmonary fibrosis, on the basis of substitution.  The appellant should be afforded the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.  This issue should be returned to the Board only if the appeal is perfected.

2.  Thereafter, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and she should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


